 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
      MAHAMED ALI JAMA,
 9
                            Plaintiff,                 CASE NO. C18-1112RSL
10
                    v.
11
                                                       ORDER REQUIRING MORE
      CHASE ERIN, et al.,                              DEFINITE STATEMENT
12
                            Defendant.
13

14

15          On September 18, 2018, plaintiff’s application to proceed in forma pauperis was

16   granted and his complaint was accepted for filing. The nature of plaintiff’s claim or

17   claims is difficult to discern, however. He repeatedly states that he wants to know if the

18   system is working, noting that he has no place to stay and that he knows “what they did

19   to me.” Dkt. # 7 at 3-5. Plaintiff lists two individuals and Seattle Housing as defendants.

20          Federal Rule of Civil Procedure 8(a) requires “a short and plain statement of the

21   grounds for the court’s jurisdiction” and “a short and plain statement of the claim

22   showing that the pleader is entitled to relief.” Although a complaint need not provide

23   detailed factual allegations, it must give rise to something more than mere speculation

24   that plaintiff has a right to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

25   The Court has reviewed the pleading under the standards articulated in 28 U.S.C.

26   § 1915(e)(2) and finds that plaintiff has not met his burden. Plaintiff has not alleged

     ORDER REQUIRING MORE DEFINITE STATEMENT
     PAGE – 1
 1   facts establishing this Court’s jurisdiction: there is no federal claim asserted, and it does
 2   not appear that the parties are citizens of different states. Nor has plaintiff alleged what

 3   defendants have done or what legal rights may have been violated. Additional facts are
 4   needed to present a plausible claim for relief against any of the defendants listed in the
 5   complaint.

 6

 7          For all of the foregoing reasons, the Court declines to issue summons in this
 8   matter. Plaintiff is hereby ORDERED to file on or before November 6, 2018, an

 9   amended complaint which clearly and concisely identifies the basis for this Court’s

10   jurisdiction and the acts of which each defendant is accused, how those acts violated

11   plaintiff’s legal rights, and the relief requested. The key to filing an acceptable amended
12   complaint will be providing enough facts that one could conclude that plaintiff has a

13   right to relief that is as least plausible. The amended complaint will replace the existing

14   complaint in its entirety. Failure to timely file an amended complaint that asserts a
15   plausible claim for relief will result in dismissal of this action.

16

17          The Clerk of Court is directed to place this Order Requiring More Definite
18   Statement on the Court’s calendar for consideration on Friday, November 9, 2018.
19

20          Dated this 3rd day of October, 2018.
21                                               A
                                                 Robert S. Lasnik
22                                               United States District Judge
23

24

25

26

     ORDER REQUIRING MORE DEFINITE STATEMENT
     PAGE – 2
